Citation Nr: 0739749	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-41 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of an intranasal polypectomy and ethmoidectomy 
on and after June 17, 2003, to include entitlement to an 
initial rating in excess of 10 percent from October 16, 2002, 
to June 16, 2003.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel




INTRODUCTION

The veteran had active service from September 1982 to 
November 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VA Regional Office (RO) in Waco, Texas which granted service 
connection for the residuals of an internasal polypectomy and 
ethmoidectomy and assigned an initial 10 percent rating, 
effective October 16, 2002.  In a subsequent January 2006 
rating decision, the RO granted an increased rating of 30 
percent, effective June 17, 2003.


FINDING OF FACT

For the entire period from October 16, 2002, the residuals of 
the veteran's intranasal polypectomy and ethmoidectomy were 
manifested by partial obstruction of both nostrils recurrent 
nasal polyps. 


CONCLUSION OF LAW

For the period from October 16, 2002 an initial rating of 30 
percent, but no more, are met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007); 38 C.F.R. § §§ 3.321(b), 4.1, 4.10, 4.97, 
Diagnostic Codes 6510-6514, 6522 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December of 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Furthermore, assuming Dingess does require additional notice 
on the disability rating and effective date elements of his 
claim, such notice was provided in a March 2006 letter, and 
his claim was subsequently readjudicated in a Supplemental 
Statement of the Case.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical records 
and the veteran was afforded a VA medical examination in 
April of 2003 and March of 2005.  Significantly, neither the 
veteran nor his or her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007). Disabilities must be reviewed in relation to their 
history. 38 C.F.R. § 4.1. Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007). See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in cases in which a claim for a higher 
initial rating stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999).

38 C.F.R. § 4.71a, Diagnostic Code 5276.  Allergic or 
vasomotor rhinitis warrants a 30 percent rating where there 
are polyps.  A 10 percent rating is warranted without polyps, 
but with greater than 50-percent obstruction of nasal passage 
on both sides or complete obstruction on one side.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522.

Sinusitis is rated according to a general rating formula.  A 
50 percent rating is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A 30 percent rating is warranted where there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 10 percent rating is 
warranted where there are one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
noncompensable rating is warranted where sinusitis is 
detected by x-ray only.  Note: An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 
6514.  

Analysis

A review of service medical records indicates that the 
veteran was treated repeatedly for chronic sinusitis and 
nasal polyps during active service.   The veteran underwent 
nasal polypectomies and intranasal ethmoidectomies in 
approximately April of 1985 and February of 1987.  

Post-service, a VA examination was conducted in April of 
2003.  At that time the examiner's impression was chronic 
rhinitis with 10 percent obstruction on the right and 80 
percent on the left.  There was no evidence of recurring 
polyps at that time.  

Based upon this finding, in April of 2003 the RO evaluated 
the veteran's nasal condition as 10 percent disabling 
effective October 16, 2002.   

In June of 2003 the veteran was diagnosed with a recurrence 
of nasal polyps.  In August of 2003 the veteran underwent an 
additional polyp removal surgery after treating with a 
private physician.  In December 2003 the veteran was treated 
at his local VA hospital and was once again diagnosed with 
chronic sinusitis.  

A VA examination was conducted in March of 2005.  By history, 
the veteran reported that after sinus surgery in August 2003 
he had significant improvement and only one sinus infection 
since.  At that time the veteran was found to have no polyps 
present and no evidence of significant obstruction.  The 
examiner felt that the veteran's symptoms were "reasonably 
well controlled" and his diagnosis was "history of chronic 
sinusitis" and "allergic rhinitis" with no evidence of 
polyps.  

The examiner went on to state "It should be noted that the 
veteran has had only one episode of sinusitis over the past 
18 months requiring antibiotics.  The veteran's current 
employment, social, and daily activity functioning should not 
be adversely affected by the disabilities which I am 
evaluating at the present time."  

In March of 2006, based upon the findings of recurrent polyps 
and subsequent surgery in 2003, the RO awarded a 30 percent 
disability rating effective as of the date of the 
identification of recurrent polyps, June 17, 2003.  

As stated above, the Diagnostic Code for allergic rhinitis 
awards a 30 percent rating if polyps are present and 10 
percent if they are not.  In this case it is clear that the 
veteran has a history of recurring polyps, requiring three 
surgeries since 1985.  Thus, although polyps were not found 
during the initial VA examination in April 2003, the Board 
finds that the evidence more closely approximates the 
criteria for a 30 percent rating since October 16, 2002, 
which is the date on which he filed his initial claim.  The 
Board notes that a 30 percent rating is the maximum rating 
available under that code.

The Board has considered whether a higher rating is warranted 
for sinusitis under Diagnostic Codes 6510-6514, which 
provides for ratings based on the number incapacitating 
episodes per year.  However, a 50 percent rating is only 
available under that code for near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinuses and by purulent discharge or crusting after repeated 
surgeries. In the case at hand, the VA examination conducted 
in March of 2005 could only document one episode of 
incapacitating sinusitis in the preceding eighteen months, 
and there is no evidence of near constant sinusitis.  
Therefore, the Board concludes that the preponderance of the 
evidence is against a higher rating under that code.  

Although the Board has considered alternative ratings under 
the codes applicable to both sinusitis and rhinitis, the 
Board does finds that separate ratings are not warranted.  It 
appears from the medical records that his polyps and 
sinusitis are part of one disease entity, and that the polyps 
are primarily manifested by a worsening of the nasal 
congestion already normally experienced as a result of 
sinusitis.  Thus, to separately rate the veteran's symptoms 
under those codes would constitute prohibited pyramiding.  
38 C.F.R. § 4.14 (2007).

In summary, the Board finds that the evidence supports a 30 
percent disability rating, but no more, for the residuals of 
intranasal polypectomy and ethmoidectomy for the entire 
period from October 16, 2002.


ORDER

Entitlement to an increased disability rating of 30 percent 
for the residuals of intranasal polypectomy and ethmoidectomy 
for the entire period from October 16, 2002, is granted, 
subject to the regulations applicable to the payment of 
monetary awards.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


